Citation Nr: 1133185	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued the rating of the Veteran's PTSD at 50 percent disabling.

The issue of service connection for alcohol and drug dependence secondary to the Veteran's service-connected PTSD has been raised by the record (See July 2009 statement from Dr. K.W.), but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected PTSD disability, currently evaluated as 50 percent disabling, is more severe than the current evaluation.  After having carefully considered this matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further evidentiary development.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Veteran was last provided with a VA examination in October 2008.  In July 2009, the Veteran's treating VA psychiatrist indicated that the Veteran's "symptoms of flash backs, nightmares, insomnia, anxiety and depression have persisted and they have recently worsened."  In addition, the Veteran was assigned a Global Assessment of Functioning  (GAF) score of 45 in an April 2009 VA treatment report and a GAF score of 50 in a July 2009 VA treatment report, which are both lower than the GAF scores given in the Veteran's VA examinations.  In light of both the suggestions that the Veteran's condition has worsened and the length of time that has elapsed since the most recent VA psychological examination, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the Veteran's claim.  See Barr, 21 Vet. App. at 303.  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's PTSD is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased rating for his service-connected PTSD disability.  Based on the Veteran's response, the RO must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

2.  Then, the RO should then schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed before the examination took place.  Any indicated studies should be performed.  

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should describe the impact, if any, of the Veteran's PTSD on his social and industrial functioning and indicate whether the Veteran's PTSD renders him unemployable.   This opinion should address the Veteran's January 2010 assertion that he is "not able to work due to [his] mental condition."  This opinion should also address the April 2009 VA treatment report noting that the Veteran "truly does seem to have primarily PTSD with associated functional impairment to the point that he cannot work."

All conclusions must be supported with rationales that make reference to the evidence of record.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any scheduled examination, documentation must be obtained that demonstrates that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claim file.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


